MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Jan 22 2020, 6:50 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Dalvonte Jones                                           Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dalvonte Jones,                                          January 22, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-PC-2061
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt M. Eisgruber,
Appellee-Respondent.                                     Judge
                                                         The Honorable Steven J. Rubick,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1611-PC-42909



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-2061 | January 22, 2020                 Page 1 of 4
                                          Case Summary
[1]   Dalvonte Jones (“Jones”) attempts to belatedly appeal the trial court’s denial of

      his petition for post-conviction relief. We address only the dispositive issue of

      whether his appeal should be dismissed as untimely.


[2]   We dismiss.



                            Facts and Procedural History
[3]   In 2014, Jones was found guilty of murder and sentenced accordingly. This

      court affirmed his conviction on direct appeal. Jones v. State, 38 N.E.3d 742

      (Ind. Ct. App. 2015), trans. denied. On October 11, 2016, Jones filed a petition

      for post-conviction relief (“PCR”). The trial court denied Jones’s PCR petition

      on May 15, 2018. On July 31, 2018, Jones filed a “Request for Leave to File a

      Belated Motion to Correct Error” and a “Belated Motion to Correct Error.”

      App. at 15. On August 2, 2018, the trial court denied Jones’s belated motion to

      correct error without issuing a ruling on Jones’s request for leave to file that

      motion.


[4]   Jones filed his notice of appeal on August 28, 2018. The State filed a motion to

      dismiss Jones’s appeal as untimely, and the motions panel of this court denied

      the State’s motion to dismiss.




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2061 | January 22, 2020   Page 2 of 4
                                   Discussion and Decision
[5]   The State continues to assert that Jones’s appeal should be dismissed as

      untimely. We agree.1


[6]   Generally, appeals from final judgments—including appeals from PCR

      decisions—must be filed within thirty days after the entry of final judgment or

      else the right to appeal is forfeited. Ind. Appellate Rule 9(A)(1), (5). The Post-

      Conviction Relief Rules provide an exception: “Post-Conviction Rule 2

      provides an avenue by which certain criminal defendants may pursue a direct

      appeal—from a conviction or sentence—after the time for filing a notice of

      appeal has expired.” Core v. State, 122 N.E.3d 974, 977 (Ind. Ct. App. 2019).

      However, our Supreme Court has made it clear that the right to seek permission

      to file a belated appeal2 under that PCR rule applies only to direct appeals, not

      appeals of PCR decisions. Id. (citing Hill v. State, 960 N.E.2d 141, 148 (Ind.

      2012), and Howard v. State, 653 N.E.2d 1389, 1390 (Ind. 1995)). The right to

      seek permission to file a belated motion to correct error under PCR Rule 2(2)

      also applies only to direct appeals, not PCR actions. Sceifers v. State, 663 N.E.2d
1191, 1192 (Ind. Ct. App. 1996), trans. denied. In short, there is no Indiana rule




      1
        The motions panel ruled that Jones’s appeal was timely because it was filed within thirty days of the date
      the trial court denied Jones’s belated motion to correct error. However, the motions panel did not address
      the fact that this is not a direct appeal but an appeal from a final PCR decision. And it is well-settled that we
      may reconsider a decision of our motions panel. E.g., Treacy v. State, 953 N.E.2d 634, 636 n.2 (Ind. Ct. App.
      2011), trans. denied.
      2
        We note that Jones never sought or obtained permission from the trial court to file a belated notice of
      appeal per the procedures outlined in PCR Rule 2(1).

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2061 | January 22, 2020                      Page 3 of 4
      allowing for a belated motion to correct error or a belated appeal of a final PCR

      judgment. Id.; Core, 122 N.E.3d at 977. Thus, we have held that a post-

      conviction petitioner who fails to timely file a notice of appeal of a final PCR

      judgment has “permanently extinguished his opportunity to appeal” that

      judgment. Core, 122 N.E.3d at 977. And, while this court has authority to

      restore a forfeited right of appeal if there are “extraordinarily compelling

      reasons to do so,” Jones has pointed to no such extraordinarily compelling

      reasons and we find none. Id. at 977 (citing In re Adoption of O.R., 16 N.E.3d
965, 971 (Ind. 2014)).


[7]   The trial court denied Jones’s PCR petition on May 15, 2018. As no belated

      motion to correct error (which would extend the time for filing a notice of

      appeal) was authorized by the rules, Jones was required to file his Notice of

      Appeal within thirty days of May 15, 2018. He did not do so.3 Therefore, he

      forfeited his right to appeal the denial of his PCR petition, and we dismiss this

      appeal.


[8]   Dismissed.


      Kirsch, J., and Mathias, J., concur.




      3
        We recognize that Jones appeals pro se. However, it is well settled that pro se litigants are held to the same
      legal standards as licensed attorneys and must be prepared to accept the consequences of their failure to
      follow the established rules of procedure. Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2061 | January 22, 2020                    Page 4 of 4